Citation Nr: 1536158	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for obsessive compulsive disorder (OCD).

2.  Entitlement to a disability rating in excess of 30 percent for asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to April 23, 2008, for the award of a 30 percent disability rating for asthma.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In August 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

An October 2013 rating decision increased the Veteran's asthma disability rating from 10 to 30 percent, effective April 23, 2008 (the date of the claim for increase).  As this did not constitute a full grant of the benefit sought on appeal, this matter remains before the Board.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  OCD, Asthma, and TDIU

The Veteran's OCD is currently assigned a 30 percent disability rating, effective June 24, 1998.  His asthma is currently assigned a 30 percent disability, effective April 23, 2008.  The Veteran seeks increased ratings.  He also seeks entitlement to a TDIU.

In August 2013, the Board remanded the Veteran's claims in part so that he could be afforded new VA examinations relating to his OCD and asthma.  Pursuant to the Board's remand directive, the Veteran was afforded new VA examinations in October 2013.  An October 2013 addendum was prepared for the respiratory VA examination to include the pulmonary function test (PFT) results.  

In addition, the Board notes that since the August 2013 Board remand, the Veteran's Social Security Administration (SSA) records have been received and SSA records in the claims file requiring translation have been translated from Spanish to English and associated with the electronic record.  See Board remand, August 2013; SSA Disability Determination Transmittal, July 2009.

With regard to the asthma rating claim, the October 2013 VA examination addendum report did not provide information as to the effect of the Veteran's asthma on the Veteran's occupational functioning.  Therefore, this matter should be remanded to obtain a VA medical opinion from the same examiner to address the effect of the Veteran's asthma on his occupational functioning.  Also, a copy of the scanned PFT results should be printed and associated with the claims file.

With regard to the OCD rating claim, the Veteran's SSA records reflect he reported that he had been treated by Dr. M. S.-C. since May 2008.  See VBMS received July 2009 at 25 of 396.  His SSA records also include a report from Dr. M. S.-C. dated October 2008 in which she likewise reported having treated the Veteran since May 2008.  See VBMS received July 2009 at 159 of 396.  A May 2009 VA treatment record notes continued treatment by Dr. M. S.-C.  The treatment records, however, have not been associated with the claims file, although the Board acknowledges two letters from Dr. M. S.-C. dated in June 2008 and September 2008 in which she reported having treated the Veteran since May 2008.  See VBMS received April 2010.  Therefore, the OCD claim should also be remanded so that any outstanding private treatment records from Dr. M. S.-C. dated since May 2008 may be associated with the claims file.

Also, recent VA treatment records indicate that the Veteran may have outstanding vocational rehabilitation records that may relate to his claims.  See, e.g., June 2013 and March 2013 VA treatment records, VBMS (CAPRI) at 1, 8.  Therefore, on remand, any outstanding vocational rehabilitation records should be associated with the claims file.

Also, on remand, all of the Veteran's more recent VA treatment records should be associated with the claims file.

Because the Veteran's increased rating claims are being remanded herein, the Board will defer decision on the TDIU claim pending completion of that development.

B.  Effective Date

The Board also acknowledges that the Veteran has asserted entitlement to an effective date prior to April 23, 2008 for the award of his 30 percent rating.  See Correspondence dated in November 2013, October 2014, April 2015.

Insofar as he asserts that an effective date is warranted for a period of time more than one year prior to the increased rating claim, the Board must remand that matter for the issuance of a Statement of the Case (SOC).  This is necessary because the Veteran filed a notice of disagreement with the October 2013 rating decision that assigned the higher 30 percent rating effective April 23, 2008, but no SOC has been issued.  Thus, this claim must now be remanded to allow the RO to provide the appellant with an appropriate SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since July 2013.  

Also, obtain a copy of the Veteran's October 2013 PFT report and associate it with the electronic claims file (currently noted as scanned).

2.  Associate with the claims file all of the Veteran's VA vocational rehabilitation records.

3.  Associate with the claims file all of the Veteran's outstanding private treatment records for his OCD from Dr. M. S.-C. dated since May 2008, provided that the Veteran provides any necessary authorization form.  If these records are found to be unavailable, the Veteran should be notified of such.

4.  After the above development has been completed, request an addendum from the same VA examiner who performed the October 2013 VA respiratory examination concerning the effect of the Veteran's asthma on his activities of daily living and occupational functioning.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  A complete rationale for any opinions expressed should be provided.

If the same VA examiner is not available, obtain an opinion from another examiner, or, if necessary, schedule the Veteran for a new VA examination.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

6.  Issue the Veteran an SOC with regard to the issue of entitlement to an effective date prior to April 23, 2008, for the award of a 30 percent rating for his asthma.  If the benefit sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  If the issue is perfected, the issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

